                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GESTURE TECHNOLOGY                              §
PARTNERS, LLC,                                  §
                                                §
                  Plaintiff                     §
                                                §
       v.                                       §   CASE NO. 2:21-cv-00040-JRG
                                                §   (Lead Case)
HUAWEI DEVICE CO., LTD.,                        §
HUAWEI DEVICE USA, INC.,                        §   JURY TRIAL DEMANDED
                                                §
                  Defendants.
                                                §

GESTURE TECHNOLOGY                              §
PARTNERS, LLC,                                  §
                                                §
                  Plaintiff                     §
                                                §
       v.                                       §   CASE NO. 2:21-cv-00041-JRG
                                                §   (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                   §
AND SAMSUNG ELECTRONICS                         §   JURY TRIAL DEMANDED
AMERICA, INC.,                                  §
                                                §
                  Defendants.


            JOINT MOTION TO EXTEND DEADLINE TO FILE PROPOSED
                           PROTECTIVE ORDER

       Plaintiff Gesture Technology Partners, LLC (“Plaintiff” or “GTP”) and Defendants

Huawei Device Co., Ltd., Huawei Device USA, Inc. (together “Huawei”), Samsung Electronics

Co., Ltd., and Samsung Electronics America, Inc. (together “Samsung”) (collectively

“Defendants”) respectfully submit this Joint Motion to Extend Deadline to File Proposed

Protective Order. Good cause exists to extend the deadline to submit the proposed Protective

Order – the Parties have met and conferred extensively in good faith and have been unable to reach

agreement regarding certain provisions of the Protective Order. Accordingly, the Parties request
a one-day extension to submit a Joint Disputed Protective Order in light of their extended meet

and confer efforts. The Parties request that the following deadline be extended:

 Current Deadline        New Deadline
 June 2, 2021            June 3, 2021             File Proposed Protective Order



 Date: June 2, 2021                               Respectfully submitted,

 /s/ Fred I. Williams                             /s/ Christopher W. Kennerly
 Fred I. Williams                                 Christopher W. Kennerly (TX Bar No.
 Texas State Bar No. 00794855                     00795077)
 Michael Simons                                   chriskennerly@paulhastings.com
 Texas State Bar No. 24008042                     Radhesh Devendran (pro hac vice)
 Jonathan L. Hardt                                radheshdevendran@paulhastings.com
 Texas State Bar No. 24039906                     PAUL HASTINGS LLP
 WILLIAMS SIMONS & LANDIS PLLC                    1117 S. California Avenue
 327 Congress Ave., Suite 490                     Palo Alto, CA 94304
 Austin, TX 78701                                 Telephone: (650) 320-1800
 Tel: 512-543-1354                                Facsimile: (650) 320-1900
 fwilliams@wsltrial.com
 msimons@wsltrial.com                             Allan M. Soobert
 jhardt@wsltrial.com                              allansoobert@paulhastings.com
 Todd E. Landis                                   PAUL HASTINGS LLP
 State Bar No. 24030226                           2050 M Street NW
 WILLIAMS SIMONS & LANDIS PLLC                    Washington, D.C. 20036
 2633 McKinney Ave., Suite 130 #366               Telephone: 202-551-1700
 Dallas, TX 75204                                 Facsimile: 202-551-1705
 Tel: 512-543-1357
 tlandis@wsltrial.com                             Elizabeth L. Brann
 John Wittenzellner                               elizabethbrann@paulhastings.com
 Pennsylvania State Bar No. 308996                PAUL HASTINGS LLP
 WILLIAMS SIMONS & LANDIS PLLC                    4747 Executive Drive, 12th Floor
 1735 Market Street, Suite A #453                 San Diego, CA 92121
 Philadelphia, PA 19103                           Telephone: (858) 458-3000
 Tel: 512-543-1373                                Facsimile: (858) 458-3005
 johnw@wsltrial.com
                                                  Robert Laurenzi
 Attorneys for Plaintiff                          robertlaurenzi@paulhastings.com
 Gesture Technology Partners, LLC                 PAUL HASTINGS LLP
                                                  200 Park Avenue
                                                  New York, NY 10166
                                                  Telephone: (212) 318-6000
                                                  Facsimile: (212) 319-4090



                                               -2-
  Melissa R. Smith (TX Bar No.
  24001351)
  GILLAM & SMITH, LLP
  303 S. Washington Ave.
  Marshall, TX 75670
  Telephone: (903) 934-8450
  Facsimile: (903) 934-9257
  melissa@gillamsmithlaw.com

  Attorneys for Defendants Samsung
  Electronics Co., Ltd and Samsung Electronics
  America, Inc.

  By: /s/ J. Mark Mann
  J. Mark Mann
  State Bar No. 12926150
  mark@themannfirm.com
  G. Blake Thompson
  State Bar No. 24042033
  blake@themannfirm.com
  MANN TINDEL & THOMPSON
  201 E. Howard Street
  903.657.8540
  903.657.6003 (fax)
  AND
  Kent E. Baldauf, Jr. (PA ID No. 70793)
  Bryan P. Clark (PA ID No. 205708)
  THE WEBB LAW FIRM
  One Gateway Center
  420 Ft. Duquesne Blvd., Suite 1200
  Pittsburgh, PA 15222
  412.471.8815
  412.471.4094 (fax)
  kbaldaufjr@webblaw.com
  bclark@webblaw.com

  Attorneys for Defendants Huawei Device Co.,
  LtD., Huawei Device USA, Inc.,




-3-
                            CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on June 2, 2021, counsel for Defendants complied

with the meet and confer requirement in Local Rule CV-7(i). This motion is unopposed.

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on June 2, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly




                                               -4-
